ORDER
This case came before a hearing panel of this court on March 15,1983 pursuant to an order to show cause why the award of interest made to the plaintiff should not be vacated in accordance with principles enunciated by this court in Andrade v. State, R.I., 448 A.2d 1293 (1982). After hearing arguments of counsel and considering the memorandum filed, we are of the opinion that the plaintiff has failed to show cause. Consequently, it is hereby ordered that the award of prejudgment interest to the plaintiff be vacated. The case is remanded to the Superior Court for entry of judgment consistent with this order.
MURRAY, J., and SHEA, J., did not participate.